EXHIBIT 99.1 Schawk Announces Management Changes DES PLAINES, IL(Marketwire - April 17, 2008) - Schawk, Inc. (NYSE: SGK), one of the world's leading providers of digital imaging graphic services to the consumer products and brand imaging markets, announced that James J. Patterson has indicated that he will step down from his position as senior vice president and chief financial officer with Schawk effective June 1, 2008, to pursue other interests. The Company has retained Spencer Stuart, one of the world's leading executive search consulting firms, to conduct a search for his replacement. The Company also announced that Timothy J. Cunningham, a Partner with Tatum LLC, was named vice president of finance, reporting to David Schawk, president and chief executive officer. In his new position, Tim will be involved with the overall management of Schawk's corporate finance and financial management systems. His 30-year career includes positions serving as the chief financial officer for three public companies, with industry experience in the food, consumer products, packaging, electronics, software and technology consulting services segments.
